Citation Nr: 0410075	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-10 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for osteoarthritis L4-5 with 
narrowing of the right L4 neural foramen.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel



INTRODUCTION

The appellant had active military service from October 1971 until 
April 1974.

This matter comes before the Board of Veteran's Appeals (Board) on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which denied service connection for osteoarthritis L4-5 with 
narrowing of the right L4 neural foramen.

The appellant did not request a hearing in this case.

The Board additionally notes that upon review of the record it 
appears that the appellant has raised the issue of entitlement to 
service connection for a bilateral knee disability.  In this 
regard, the Board notes numerous in-service treatment for such 
bilateral knee disability.  As such, the Board refers this issue 
to the RO for appropriate action.


REMAND

VA has a duty to assist the appellant in the development of facts 
pertinent to his claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care provider 
who may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

For purposes of this remand, the Board shall focus on VA's duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) establishes 
that the claimant suffered an event, injury or disease in service; 
and (C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) does 
not contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).

The Board notes that the appellant in this case was not previously 
afforded a VA examination with respect to the issue on appeal.  
However, the record contains competent and credible medical 
evidence diagnosing the appellant with "severe right and moderate 
left osteoarthritic changes at L4-5 with severe narrowing of the 
right L4 neural foramen secondary to apophyseal joint disease".  
In addition, the appellant's June 1973 service medical records 
show an in-service back injury.  Finally, the record also contains 
a private medical opinion which attributes the appellant's current 
back disability to his active military service.  Therefore, as 
detailed in the remand below, the appellant should be afforded a 
VA examination for purposes of determining the nature and etiology 
of his current back disability.

Accordingly this case is remanded for the following:

1.  The appellant should be requested to provide any additional 
relevant medical evidence within his possession.  In addition, the 
appellant should be requested to identify the source(s) of any 
other relevant and previously unobtained medical evidence.

2.  The appellant should be scheduled for a VA examination.  The 
examiner should thoroughly review the claims folder in conjunction 
with evaluating the appellant.  The examiner should specifically 
address the following:

a. Provide diagnoses for all current back disabilities.

b. The examiner should also render an opinion as to whether it is 
"at least as likely as not" that any current back disability was a 
result of an in-service injury or disease, to include the 
appellant's June 1973 muscle strain of his right rhomboid, or any 
other in-service injury or disease indicated within the claims 
file?

All appropriate testing in this regard should be accomplished.  A 
complete rationale for any opinion expressed must be provided.  If 
the examiner cannot answer the above without resorting to 
speculation, then he or she should so state.

3.  Upon completion of the requested development, the appellant's 
claims folder should be reviewed to ensure that all the foregoing 
development has been conducted and is completed in full.  If it is 
determined that any development is incomplete, then appropriate 
corrective action should be taken.

4.  The appellant's claim for service connection for 
osteoarthritis L4-5 with narrowing of the right L4 neural foramen 
should then be reconsidered.  If the benefits sought on appeal 
remain denied, then the appellant and his representative, if any, 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered pertinent 
to the issues currently on appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





